Citation Nr: 0323427	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  The propriety of the initial evaluation for mechanical 
low back pain, evaluated as 20 percent disabling from 
November 18, 1997.

2.  The propriety of the initial evaluation for instability 
of the right knee, evaluated as 10 percent disabling from 
March 21, 2002.

3.  The propriety of the initial evaluation for instability 
of the left knee, evaluated as 10 percent disabling from 
March 21, 2002.

4.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an effective date earlier than November 
18, 1997 for a 20 percent evaluation for mechanical low back 
pain.

7.  Entitlement to an effective date earlier than March 21, 
2002 for a 10 percent evaluation for instability of the right 
knee.

8.  Entitlement to an effective date earlier than March 21, 
2002 for a 10 percent evaluation for instability of the left 
knee.

9.  Entitlement to service connection for arthritis of the 
hips.

10.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Winston-Salem, North 
Carolina.

In January 2001, the Board remanded the claims for increased 
evaluations for chondromalacia of the knees to the RO for 
additional development.  In a February 2003 decision, the 
Board found that new and material evidence had been received 
in support of the claim for service connection for arthritis 
of the hips and therefore reopened the claim.  Thereafter, 
the Board proceeded to develop the evidentiary record of the 
claims under authority granted to it in 38 C.F.R. 
§ 19.9(a)(2) (2002), a final rule that went into effect on 
February 22, 2002.

In the February 2003 decision, the Board referred to the RO a 
claim of entitlement to compensation under section 1151 of 
Title 38 of the United States Code that the veteran asserted 
in a VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in May 2002.  As the RO has not yet adjudicated this claim, 
it is referred again to that agency for appropriate action. 

In the February 2003 decision, the Board denied the 
application of the veteran to reopen a claim of entitlement 
to service connection for residuals of an injury of the right 
hand on the basis of new and material evidence.  Statements 
contained in a July 2003 letter from the veteran to the Board 
amount to another application to reopen the claim on that 
basis.  This issue as well is referred to the RO. 


FINDINGS OF FACT

The veteran currently has cystic degenerative changes in both 
hips, and this condition is etiologically related to the 
running that he did while on active duty; the condition has 
also been aggravated by the veteran's service-connected low 
back disorder.


CONCLUSION OF LAW

When reasonable doubt is resolved in favor of the claim, it 
is concluded that the veteran incurred his current bilateral 
hip arthritis as a result of his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for arthritis of the hips

Service connection may be awarded when a veteran has a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

The general elements of a service connection claim may be 
demonstrated in different specific ways.

Thus, service connection may be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for a disability shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has interpreted § 3.310(a) as providing for service 
connection where the current disability was either caused or, 
if not caused, aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be found separately and 
established by competent evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Lay evidence is competent to establish a proposition that is 
factual in nature, such as whether an incident or injury 
occurred during service.  Id.  Generally, too, a layperson is 
considered competent to supply evidence merely descriptive of 
his own or another's symptoms.  Id.  However, when a medical 
question is presented, such as the diagnosis of symptoms or 
the etiology of a current disorder, then evidence proceeding 
from a medical, rather than a lay, source is required.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is not 
competent to diagnose a current disability or opine as to its 
etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2002).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b).

Service connection is in effect for mechanical low back pain, 
chondromalacia of the right and left knees, and instability 
of the right and left knees.

Currently the veteran is diagnosed with degenerative changes 
of both hips.  The report of a magnetic resonance imaging 
(MRI) study of the pelvis conducted at a VA medical facility 
in December 1999 cites the presence of "small ringed 
osteophytes of both femoral heads most consistent with mild 
degenerative change." A diagnosis of "[a]rthralgia, hips, 
right and left, with degeneration on x-rays" is stated in 
the report of a VA examination that was performed in March 
2002.  The report of X-rays taken of the hips as part of a 
June 2003 VA examination states an impression of "[m]ild 
cystic degenerative changes of both hips."  A diagnosis of 
degenerative joint disease, with pain and limited motion, of 
the hips is stated in the report of the June 2003 
examination.

In statements submitted in support of his claim, the veteran 
has contended that he developed his hip problems as a result 
of strenuous running during service and that the problems 
were exacerbated by his service-connected disabilities of the 
knees.

His service medical records show that twice in August 1981, 
the veteran was seen for what the records note to be painful 
"arthralgias" of the knees and hips.  The records refer to 
a family history of juvenile arthritis.  Assessments of 
"[p]ossible [r]heumatoid arthritis" and "probable JRA 
[juvenile rheumatoid arthritis]" are recorded.  No reference 
is made to another possible cause, or a possible precipitant, 
of the veteran's symptoms.  There is no notation in any of 
the service medical records that any testing or treatment for 
a disorder of the hips was administered at a later time.  The 
reports of the veteran's September 1980 entrance examination 
and December 1984 separation examination do not cite an 
abnormality of the hips or refer to a history of hip 
problems.

No service medical records or service personnel records 
specifically address the extent to which the veteran ran 
during service.

Post-service medical records concerning the hips date from 
1996.  A treatment record prepared in January 1996 at a VA 
medical facility states an assessment of mild osteoarthritis 
of the right hip with bone spur.  (The note indicates that x-
rays were prescribed, but it is not clear whether this 
assessment is based on such x-rays, the report of which is 
not of record.)  The report of a VA examination that was 
performed in April 1996 states that x-rays of the anterior-
posterior pelvis and hips did not show evidence of 
degenerative joint disease.  The examination report states a 
diagnosis for the hips of "[b]ilateral [h]ip [p]ain with 
limited painful internal rotation and increased external 
rotation."  The next-dated documentation of medical 
treatment for the hips is the December 1999 report of the MRI 
study performed by VA and confirming the presence of 
degenerative changes in the hips.

The question to be resolved on this appeal is whether the 
bilateral hip disorder with which the veteran is diagnosed is 
attributable to his running during service or to another 
incident of his service, including a disability for which 
service connection has been granted.  

The Board has considered the account of the veteran that he 
experienced problems with his hips with running during 
service.  This represents competent evidence of 
symptomatology that is relevant to the service connection 
claim.  Grottveit.  The Board has no reason to doubt the 
credibility of the veteran.  Therefore, the Board accepts his 
account.

However, the question whether the bilateral hip disorder with 
which the veteran suffers currently is attributable to any 
incident of his service is one that must be resolved on the 
basis of the medical, not lay, evidence.  Espiritu.  The 
veteran appears to be a layperson, not someone trained in 
medicine.

The VA medical examination of March 2002 addressed the 
question of the etiology of the veteran's bilateral hip 
condition.  With the diagnosis of "[a]rthralgia, hips, right 
and left, with degeneration on x-rays," the examiner opined:  
"I did not believe that the veteran's mechanical low back 
pain or his bilateral knee condition aggravates his current 
right or left hip condition, symptoms of spur formation in 
the veteran's right back could give a symptom all the way 
toward his right hip, but this would be part of his diagnosis 
of his back pain and not an additional limitation on daily 
living or work."  The examination report did not set forth 
the reasoning supporting this conclusion or consider there 
whether the veteran could have developed his current hip 
problems from running during service.

The VA medical examination of June 2003 also dealt with the 
question of the etiology of the veteran's bilateral hip 
condition.  The examiner opined that the diagnosed 
degenerative joint disease, pain, and limited motion of the 
hips more likely than not were "secondary" to running 
during service and had been made "permanently worse" by the 
low back disorder for which the veteran had service 
connection.  The examination report did not explain the 
reasoning supporting this conclusion.

The Board finds that comparison of these medical opinions of 
record does not resolve conclusively the question of the 
etiology of the disabilities in concern because neither 
opinion appears to be far more probative and credible than 
the other.  Cf. Owens v. Brown, 7 Vet. App. 429, 433 (1995), 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (when the 
record of a claim contains medical opinions that are in 
conflict, the Board may prefer one opinion to the other(s) on 
the basis of its assessment of the weight and credibility of 
each).  Both opinions were rendered after a detailed physical 
examination of the veteran and a review of the pertinent 
medical history.  Both appear to be supported by general 
medical principles.  With the medical evidence necessary to 
decide the claim thus in equipoise, a reasonable doubt arises 
that must be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  

Accordingly, the Board finds on the basis of the June 2003 
examination report that the bilateral hip disability 
currently exhibited by the veteran is attributable to his 
service because it developed as a result of his running 
during service and has worsened as a result of his service-
connected low back disorder.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§  3.303(a), 3.310.

Therefore, service connection for arthritis of the hips will 
be granted.

Because the claim is granted, whether to remand it for 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), (the VCAA) 
is not an issue.  That statute applies when evidence needed 
to resolve a claim for VA benefits remains to be developed 
and notice concerning such evidence must be supplied to the 
claimant.  Here, because the claim is granted, it is not 
necessary for the Board to determine whether the veteran has 
been accorded all of the assistance and due process 
protections in prosecuting the claim that are afforded by 
this new law.


ORDER

The claim of entitlement to service connection for arthritis 
of the hips is granted.


REMAND

The Board finds that the claims of entitlement to increased 
ratings for chondromalacia of the right and left knees, 
respectively, must be remanded to ensure that they are 
developed and adjudicated in compliance with the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The VCAA applies to claims for VA benefits that were pending 
before VA as of the November 9, 2000 date of its enactment or 
filed thereafter.  See 38 U.S.C.A. § 5107 note (Effective 
Date and Applicability Provisions).  Because these claims 
were pending before VA on the date of the VCAA's enactment, 
they are governed by the new law.

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In particular, a remand is necessary because the agency of 
original jurisdiction has not afforded the notice prescribed 
by section 5103 of the VCAA concerning the status of his 
claims.  Consequently, the due process protections intended 
by the requirement of such notice have not inured to the 
veteran as he attempts to prosecute his claims.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. at 186-87.  The notice must refer to 
the time period established by the VCAA in which evidence may 
be submitted in support of a claim.  See Disabled American 
Veterans, 
327 F.3d at 1348-49.

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision in Disabled American 
Veterans.  It cannot be said that the due process protections 
intended by this requirement have been fully discharged in 
this case.

Letters that the RO sent to the veteran and his then-
representative in January, March, and August 2001, 
respectively, collectively directed attention to the type of 
evidence and information that could support entitlement to 
the increased ratings sought and described the respective 
responsibilities of VA and the veteran for obtaining such 
evidence.  However, the letters did not inform the veteran 
that he had one year from the date of notification in which 
to submit or identify the evidence that could substantiate 
his claims.  See 38 U.S.C.A. § 5103(b); Disabled American 
Veterans, 327 F.3d at 1348-49.  Indeed, the letters created 
the impression that he had only 60 days in which to do so.

Formerly, the Board would have corrected this deficiency 
itself, pursuant to the provisions of 38 C.F.R. § 19.9(a)(2), 
a final rule that, as noted above, was effective from 
February 22, 2002.  The Board would have acted under 
subsection (a)(2)(ii) of that regulation, which specifically 
authorized the Board to cure the failure of the agency of 
original jurisdiction to issue the notice required under 
section 5103.  However, the Court of Appeals for the Federal 
Circuit held on May 1, 2003 in Disabled American Veterans 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid because contrary 
to section 5103.  Disabled American Veterans, 327 F.3d at 
1348-49.

Thus, because the notice required by section 5103 has not 
been provided by the agency of original jurisdiction, it 
would be premature to decide the claims now.  The veteran 
first must be given the due process protections intended by 
this statutory requirement, including notice of the one-year 
period in which he may submit additional evidence or 
information in support of his claims.  He has not waived this 
benefit.  

This is so, the Board finds, even though the veteran stated 
in January and July 2003 letters to the Board that he wished 
to waive RO jurisdiction to review new evidence developed by 
the Board (pursuant to the authority granted to it by the 
revised 38 C.F.R. § 19.9(a)(2), which, as noted above, took 
effect February 22, 2002) after the claims file was 
transferred to it.  In a June 2003 statement submitted to the 
Board, he asked for a copy of the June 2003 VA examination 
report and announced that he intended to prepare "a response 
to the additional evidence that the Board developed."  In an 
April 2002 statement submitted to the Board, he requested a 
copy of the March 2002 VA examination and related VA medical 
records of the same date.  The Board assumes that the veteran 
sought this material in order to be able to submit argument 
and perhaps other evidence to VA.  The veteran should have 
the opportunity to avail himself of the one-year period 
afforded by section 5103 of the VCAA for such a purpose.  He 
must be informed of this right through proper notice.

Accordingly, the claims of entitlement to increased ratings 
for chondromalacia of the right and left knees, respectively, 
will be remanded to the RO.  On remand, the RO must issue the 
veteran and his representative, if any, notice concerning 
each of the claims presented on this appeal that complies 
fully with section 5103 of the VCAA and the implementing 
regulation.  Quartuccio, 16 Vet. App. at 186-87; Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
at 1348-49.

The other claims listed on the title page of this decision 
must be remanded to the RO on other grounds.  In a rating 
decision dated in April 2002, the RO granted service 
connection for low back pain with a 20 percent evaluation 
effective from November 18, 1997; granted service connection 
for instability of the right knee with a 10 percent 
evaluation effective from March 21, 2002; and granted service 
connection for instability of the left knee with a 10 percent 
evaluation effective from March 21, 2002.  The veteran 
expressed disagreement with these decisions in a statement 
submitted to the RO in May 2002.  He took issue with both the 
percentage and the effective date of each of those ratings.  
His May 2002 statement represented a notice of disagreement.  
See 38 C.F.R. § 20.201 (2002).  Furthermore, as the Board 
pointed out in its January 2001 Remand, the veteran submitted 
in December 1999 a notice of disagreement with an August 1999 
rating decision in which the RO denied his claim of 
entitlement to a TDIU rating.  The Board directed the RO to 
furnish the veteran with a statement of the case as to this 
claim.

However, none of these issues has been addressed by the RO 
through a statement of the case.  A remand is required to 
correct this procedural defect.  38 C.F.R. § 19.9(a) (2002); 
see Manlincon v. West, 12 Vet. App. 238 (1999).

While the case is in remand status, the RO should consider 
whether other action on any of the claims is required under 
the VCAA and its implementing regulations.

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002). 

The veteran should be provided copies of 
the June 2003 VA examination report, as 
requested in a June 2003 written 
statement, and of the March 2002 VA 
examination report and related VA medical 
records of the same date, as requested in 
an April 2002 written statement. 

2.  The RO must provide the veteran with 
notice concerning the kind of evidence 
that is required to substantiate the 
claims of entitlement to increased 
ratings for chondromalacia of the right 
and left knees, respectively.  The notice 
must satisfy section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation, see 38 U.S.C.A. § 5103 
(2002), 38 C.F.R. § 3.159(b) (2002), and 
the holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The veteran must then be given the 
appropriate time in which to respond.

3.  After the actions requested above and 
all development sought by the RO has been 
completed, the RO should readjudicate the 
claims.  If each claim is not granted in 
full, the RO should provide the veteran 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim(s), to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the claim(s).  The veteran then should 
be given appropriate time to respond.

4.  The RO should also provide the 
veteran with a statement of the case 
addressing the issues of the propriety of 
the initial, 20 percent evaluation for 
mechanical low back pain; entitlement to 
an effective date earlier than November 
18, 1997 for the 20 percent evaluation 
for mechanical low back pain; the 
propriety of the initial, 10 percent 
evaluation for instability of the right 
knee; entitlement to an effective date 
earlier than March 21, 2002 for the 10 
percent evaluation for instability of the 
right knee; the propriety of the initial, 
10 percent evaluation for instability of 
the left knee; entitlement to an 
effective date earlier that March 21, 
2002 for the 10 percent evaluation for 
instability of the left knee; and 
entitlement to a TDIU rating.  The 
statement of the case must contain notice 
of all relevant actions taken on each 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim, and must advise the veteran of 
what actions are required to perfect each 
of his appeals.  The veteran then should 
be given appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



